Citation Nr: 9934762	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher rate of special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1971 to October 1976 and from December 1981 to July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2, 1995, rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that the veteran was 
entitled, effective July 12, 1993, to special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114 (p) and 38 C.F.R. 
§ 3.350(f)(3) at the intermediate rate between that specified 
in §§ 1114 (m) and (n).  The veteran has appealed the denial 
of a rate higher than that awarded.  The veteran testified at 
a hearing before a member of the Board in Washington, D.C., 
in connection with his appeal.  

The Board remanded the case to the RO on February 25, 1997, 
for further clinical examination of the veteran to be 
followed by readjudication of the claim.  In February 1998, 
after completion of the examinations requested, the RO 
forwarded the appeal to the Director of the VA Compensation 
and Pension Service in Washington, D.C., for a determination 
as to whether a higher rate of SMC was assignable on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Director responded on November 4, 1998, that the veteran's 
disabilities were not found to be more disabling than 
contemplated by the schedular evaluations currently assigned 
and that no basis for a higher rate of SMC was present.  
While the supplemental statement of the case issued in March 
1999 lists "extraschedular entitlement" as a separate issue 
on appeal, the decision herein will address the question of 
entitlement to SMC on an extraschedular basis as part of the 
previously developed issue rather than as a separate matter.  


FINDINGS OF FACT

1.  Service connection is currently in effect for Freeman-
Sheldon syndrome for which separate disability ratings are in 
effect as follows:  100 percent for cranial carpal tunnel 
dystrophy with loss of use of both hands, 20 percent for 
reduced right ankle motion, 20 percent for reduced left ankle 
motion, 10 percent for reduced motion of the right shoulder, 
10 percent for reduced motion of the left shoulder, 
10 percent for the right foot, 10 percent for the left foot, 
zero percent for reduced right elbow motion and zero percent 
for reduced left elbow motion; service connection is also in 
effect for a postoperative left knee injury with traumatic 
arthritis, rated 10 percent disabling, and for a herniated 
nucleus pulposus of L5 - S1, rated 10 percent disabling.  

2.  The veteran is currently in receipt of SMC paid at the 
rate provided by 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) at an intermediate rate between that provided 
by 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) on the 
basis of loss of use of both hands with additional disability 
consisting of bilateral reduced ankle motion, bilateral foot 
condition, and left knee and back disabilities independently 
ratable at 50 percent or more.  

3.  The veteran does not have a single service-connected 
disability rated at 100 percent separate and distinct from 
that serving as the basis for the present SMC award.

4.  The veteran does not have separate and distinct 
disabilities independent of the disorders entitling him to 
the current SMC award that render him so helpless as to 
require the regular aid and attendance of another person.

5.  The veteran is not blind or deaf, does not have the 
anatomical loss of any extremity, and does not have the loss 
of use of any extremity at a level preventing natural elbow 
or knee action with prosthesis in place.  


CONCLUSION OF LAW

The criteria for payment of SMC at a higher level are not 
met.  38 U.S.C.A. § 1114 (l), (m), (n), (o), (p) (West 1991); 
38 C.F.R. § 3.350(c) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the recommendation of a Physical Evaluation Board, the 
veteran was separated from service and placed on a Temporary 
Disability Retired List (TDRL) because of a variant of 
Freeman-Sheldon syndrome with severe progressive and 
irreversible deformities of the upper and lower extremities 
and progression to degenerative joint disease.  In October 
1992 the RO granted service connection for Freeman-Sheldon 
syndrome rated totally (100 percent) disabling from the day 
following separation from service, and awarded SMC under 
38 U.S.C.A. § 1114(m) on account of loss of use of both 
hands.  Service connection was also granted for a back 
disability, herniated nucleus pulposus at L5 - S1, rated 
10 percent disabling.  In April 1993, the RO granted service 
connections for residuals of a left knee injury and assigned 
a 10 percent rating.  

The veteran was hospitalized at a private facility from 
November 1992 to February 1993 for treatment of second and 
third degree burns involving approximately 60 percent of his 
body surface area. In May 1993 he underwent a VA general 
medical examination.  He complained of diffuse joint pain 
involving the hands, feet and arms, and complete loss of use 
of the hands.  On examination, his gait revealed that he 
shifted his weight to both heels when walking.  Extensive 
scarring was noted.  There was a full range of motion of the 
cervical, thoracic and lumbosacral spine segments.  The 
wrists showed 40 degrees of dorsiflexion and palmar flexion 
bilaterally.  The phalanges of both hands were in a flexed 
position and the veteran could not extend them because of 
gloves worn because of the burn scars.  The range of motion 
of the knees were to 100 degrees of flexion and 0 degrees of 
extension.  The diagnoses were diffuse burn wounds and 
Freeman-Sheldon syndrome.  

At a VA general medical examination in July 1993, the veteran 
stated that he could not button his shirt, open cans, tie a 
knot or cook.  He was unable to drive or open doors.  He 
could not close or open windows or operate locks.  He was 
unable to shave or raise his shoulders above 90 degrees.  
With respect to the lower extremities, he complained of 
inability to stand for more than 30 minutes without swelling 
and discomfort in the feet, pain in the toes, ankle 
discomfort associated with limited use and limited range of 
motion, and inability to stand for more than 30 minutes 
without severe discomfort and swelling of the knees.  The 
examiner commented that it was obvious that the veteran had 
marked limitation because of his burns and was unable to 
perform any of the items of daily living.  

In October 1993, the RO terminated the single rating of 
100 percent for Freeman-Sheldon syndrome and subdivided the 
disability into a number of separate ratings for various 
components of the disorder, including 60 percent for 
ankylosis of the major hand, 50 percent for ankylosis of the 
left (minor) hand, 20 percent for reduced right ankle motion, 
20 percent for reduced left ankle motion, 10 percent for 
postoperative right foot condition, and 10 percent for 
postoperative left foot condition.  The combined rating for 
all service-connected disabilities remained 100 percent.  

The veteran underwent a VA examination in August 1994.  It 
was reported that he had been treated with nonsteroidal anti-
inflammatory agents and that gold therapy had been discussed.  
On examination, his gait and posture showed no significant 
abnormality other than that he walked slowly.  No swelling or 
deformity of the joints or atrophy or tenderness of the 
muscles was present.  Extensive range of motion studies were 
performed.  Examination of the hand showed no evidence of 
pain at rest and on manipulation.  The same was true of the 
feet.  The diagnoses included Freeman-Sheldon syndrome, 
diffuse burns with scarring over the upper and lower 
extremities, and flexion and extension deformities due to 
burns.  The examiner commented that as a result of the burns 
and the contractures, the veteran had been very limited in 
his capacity to perform range of motion and that the 
limitations of the elbows and shoulders were a combination of 
the Freeman-Sheldon syndrome and the burns.

The ratings for the service-connected disabilities were 
reviewed by the RO on November 15, 1994, at which time 
service connection was granted for reduced motion of the arms 
at the shoulders due to Freeman-Sheldon syndrome, each 
shoulder rated 10 percent disabling, and for reduced motion 
of the elbows, each elbow rated noncompensable.  An increased 
rate of SMC was denied.  On further review by the rating 
board on February 2, 1995, the rate of SMC was raised to that 
authorized by 38 U.S.C.A. § 1114(p) at the intermediate rate 
between Subsections (m) and (n) on account of loss of use of 
both hands with additional disabilities consisting of 
bilateral reduced ankle motion, a bilateral foot condition, a 
left knee disorder and an L5 - S1 disc disability 
independently ratable at 50 percent or more.  

The veteran presented testimony to a member of the Board at a 
hearing in Washington, D.C., on November 13, 1996.  

Received following the remand was an undated service 
department medical record wherein it was reported that the 
veteran was unable to pick up change, open jars, open doors, 
or tie his shoes, and was able to dress himself only with 
difficulty.  He had chronic throbbing pain in his hands, 
toes, elbows, and knees.  He was taking no current 
medication.  He was able to walk reasonably well but had to 
hold on to something occasionally when getting up or sitting 
down.  The examination showed marked abnormalities in the 
hands, wrists, elbows, toes, ankles and knees.  The veteran 
was continuing with occupational therapy to prevent further 
contractions.  

The veteran underwent a VA examination in March 1998 pursuant 
to the Board remand.  On general medical examination the 
veteran repeated the substance of his history and prior 
complaints.  His primary complaint related to the loss of 
function in his hands which left him unable to perform many 
functions such as opening jars, buttoning his shirt, combing 
his hair or tying shoelaces.  He was generally able to dress 
himself with difficulty.  He was able to take showers and 
perform the activities of daily living and washing himself.  
He stated that he was able to get into a car or bus but 
unable to drive a car because of decreased hand mobility.  He 
related that every day he went to Dover Air Force Base on the 
bus and did traffic direction at the hospital, where he spent 
most of his time every day.  He reported chronic throbbing 
pain in his hands, toes, elbows and knees.  He was taking no 
current treatment.  On examination the veteran was unable to 
open his hands.  The veteran was able to walk briskly with 
his shoes on without any difficulty but complained that he 
had a difficult time walking in his bare feet due to pain.  
Examination of the upper extremities was unremarkable except 
for decreased motion of the shoulders, neck and spine.  The 
motion of the knees appeared to be unremarkable.  There was 
decreased motion of the wrists.  There was a good range of 
motion of the ankles.  There was bilateral patellar 
crepitation of the knees without effusion.  There was 
limitation of hip motion.  The examiner indicated that the 
veteran's condition seemed to have worsened since the last 
examination as evidenced by the abnormalities of the hands.  
The primary problem stemmed from joint stiffness and 
mobility.  There was a large amount of involvement of the 
hands, making activities of daily living more difficult.  

The examiner conducted a separate examination for the purpose 
of determining housebound status or a need for regular aid 
and attendance.  He noted that the veteran came to the 
examination on his own, driven by a friend, and that he 
walked very well.  The veteran was very stiff due to 
decreased range of motion in the cervical spine.  His hands 
were completely "closed down" with little movement in the 
thumbs and fine movements not possible.  On examination the 
veteran reported difficulty performing self-care but was able 
to do most of it.  He was able to travel beyond the premises 
in a bus and was very active.  His mobility was excellent.  
He was able to walk without any assistive devices.  His 
primary complaints were joint problems, stiffness of the 
joints, pain of the joints and muscles, and atrophy of the 
muscles of the hands and feet.  He spent about 9 1/2 hours 
per day in bed but took no nap during the day.  His general 
appearance was well nourished and muscular with stiffness on 
walking.  He had grip difficulty due to the closed position 
of his hands.  He had difficulty buttoning up and put on his 
shirt with difficulty.  He tied his shoes with difficulty but 
could not undo the laces.  He was able to feed himself, shave 
himself, and attend to the needs of nature with some 
difficulty.  The examiner noted that the veteran had a friend 
who lived with him who took him to the grocery store and 
mall.  The veteran had difficulty carrying things and 
unlocking doors.  He had a maid who came to clean the house 
as well as help in cooking and close walking.  Without his 
shoes on, he had difficulty walking.  The examiner concluded 
that the veteran was not housebound and was totally mobile.  
The examiner further found that the veteran did not need the 
daily personal care services of a skilled provider without 
which he would require institutional care.  

A VA orthopedic examination was also performed in March 1998.  
The examiner was not familiar with Freeman-Sheldon syndrome.  
The veteran was noted to have multiple problems as far as 
general pain and stiffness in practically every joint in the 
body.  On examination, he ambulated very well with sneakers 
without evidence of a limp.  Barefoot he walked more slowly 
but very well.  Motion of the cervical spine was extremely 
restricted and all motions were performed with pain.  The 
same was true in the thoracic and lumbar spine segments.  
There was restricted motion in the shoulders, elbows, wrists, 
hips, knees, ankles and feet.  There was very little active 
motion of both hips.  The knees showed general pain but no 
swelling, erythema, effusion or instability.  The range of 
motion was 125 degrees.  There was an ulceration of the lower 
right tibia.  There was dorsiflexion of the ankles to the 
neutral position with plantar flexion to 15 degrees.  There 
was very little active motion of the right foot and he could 
not really wiggle the toes.  The examiner commented that the 
veteran had significant functional impairment resulting in 
fatigability, lack of endurance, weakness and uncoordinated 
motion, most notably affecting the hands.  With respect to 
balance and propulsion, the examiner found that the veteran 
would not be equally well served by the use of a prosthesis 
in place of the foot.  Though the veteran had restricted 
motion in the foot and ankle, these joints functioned very 
well with or without sneakers and the degree of problems that 
would result from a prosthesis would be greater than those 
with his feet.  

On November 4, 1998, the Director of the VA Compensation and 
Pension Service stated the following:  

Our review does not reveal that the 
veteran's disabilities are more disabling 
than is contemplated by the schedular 
evaluations assigned, nor can we identify 
a basis upon which to establish 
entitlement to SMC at a level greater 
than that currently assigned, e.g., 
greater than SMC authorized under 
38 U.S.C. § 1114(m 1/2).

II.  Analysis

The veteran's claim for a higher rate of SMC is a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998) in that it is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Since there is a statutory VA obligation to provide 
a claimant with assistance in developing the evidence to 
support a well-grounded claim, the Board remanded the appeal 
to the RO for further clinical examination of the veteran to 
ascertain whether the physical findings required for 
favorable action on the appeal were present.  The actions 
requested by the Board were completed and the record does not 
indicate that there may be further documentary evidence 
available which has not yet been obtained.  Accordingly, the 
duty to assist has been satisfied to the extent possible.  

The rate of SMC payable is established in accordance with 
criteria found in § 1114 of the United States Code and 
§ 3.350 of the Code of Federal Regulations.  

a.  SMC is awarded under 38 U.S.C.A. § 1114(l) for 
the anatomical loss or loss of use of both hands, 
or one hand and one foot, or is blind in both eyes 
with 5/200visual acuity or less, or is permanently 
bedridden or is so helpless as to be in need of 
regular aid and attendance.  

To establish SMC under § 1114(l) based on a need 
for regular aid and attendance, consideration must 
be given to whether there is an actual need for 
personal assistance from others.  38 C.F.R. § 
3.352(a) (1998).  The eligibility criteria focus 
on the following: the individual's inability to 
dress or undress himself or herself, to keep 
himself or herself ordinarily clean and 
presentable; the need for frequent adjustment of 
orthotics; inability to feed himself or herself 
through loss of coordination of the upper 
extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to 
daily environment.  38 C.F.R. § 3.352(a) (1998).  
It is necessary only that the evidence establish 
that the need for aid and attendance be regular, 
not that there be a constant need.  The receipt of 
the necessary services from a relative or other 
member of his or her household will not prevent 
the granting of the additional aid and attendance 
allowance.  38 U.S.C.A. § 1114 (West 1991); 38 
C.F.R. § 3.352(c) (1998).  

b.  SMC is awarded under 38 U.S.C.A. § 1114(m) for 
the anatomical loss or loss of use of both hands; 
the anatomical loss or loss of use at a level, or 
with complications, preventing natural knee action 
with prosthesis in place; and anatomical loss or 
loss of use of one arm at a level, or with 
complications, preventing natural elbow action 
with prosthesis in place with anatomical loss or 
loss of use of one leg (or with complications) 
preventing natural knee action with prosthesis in 
place.  38 U.S.C.A. § 1114(m) (West 1991); 
38 C.F.R. § 3.350(c) (1999).

c.  SMC is awarded under 38 U.S.C.A. § 1114(n) 
when the veteran, as a result of the service-
connected disability, has suffered the anatomical 
loss or loss of use of both legs so near the hip 
as to prevent the use of prosthetic appliances, or 
has suffered the anatomical loss of one arm and 
one leg so near the shoulder and hip as to prevent 
the use of prosthetic appliances, or has suffered 
the anatomical loss of both eyes or has suffered 
blindness without light perception in both eyes.  
38 U.S.C.A. § 1114(n) (West 1991); 38 C.F.R. 
§ 3.350(d) (1999).  

d.  SMC is awarded under 38 U.S.C.A. § 1114(o) for 
any of the following conditions: anatomical loss 
of both arms so near the shoulder as to prevent 
use of a prosthetic appliance; conditions 
entitling to two or more of the rates (no 
condition being considered twice) provided in 38 
U.S.C.A. § 1114(l) through (n); bilateral deafness 
rated at 60 percent or more disabling (and the 
hearing impairment in either one or both ears is 
service connected) in combination with service-
connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in 
one ear or bilateral deafness rated 40 percent or 
more disabling (and the hearing impairment in 
either one of both ears is service connected) in 
combination with service-connected blindness of 
both eyes having only light perception or less.    

e.  If the service-connected disabilities exceed 
the requirements for any of the rates prescribed 
in these sections, the next higher rate or an 
intermediate rate may be assigned under 
38 U.S.C.A. § 1114(p):  

(1)  In addition to the statutory rates 
payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next 
higher rate provisions, additional 
single permanent disability 
independently ratable at 50 percent or 
more will afford entitlement to the next 
higher intermediate rate or if already 
entitled to an intermediate rate to the 
next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the 
(o) rate.  In the application of this 
subparagraph, the disability or 
disabilities independently ratable at 
50 percent or more must be separate and 
distinct and involve different 
anatomical segments or bodily systems 
from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) 
through (n) or the intermediate rate.  
38 U.S.C.A. § 1114(p) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.350(f)(3).  

(2)  In addition to the statutory rates 
available under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next 
higher rate provisions provided 
elsewhere, additional single permanent 
disability independently ratable at 
100 percent apart from consideration of 
individual unemployability will afford 
entitlement to the next higher statutory 
rate under § 1114 or to the next higher 
intermediate rate, but in no event 
higher than the rate for (o).  The 
single permanent disability 
independently ratable at 100 percent 
must be separate and distinct and 
involve different anatomical segments or 
bodily systems from the conditions 
establishing entitlement under 
(l) through (n) or under the 
intermediate rate provisions.  
38 U.S.C.A. § 1114(p) (West 1991); 
38 C.F.R. § 3.350(f)(4) (1998).  

The current SMC award was authorized under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) at the intermediate 
rate between (m) and (n) on the basis of loss of use of both 
hands with additional disability independently ratable at 
50 percent or more.  To warrant an increased rate of SMC at 
the (n) rate, the evidence would have to show, in the context 
of the present record, that service-connected disability of 
the lower extremities has resulted in anatomical loss or loss 
of use of both legs so near the hip as to prevent the use of 
prosthetic appliances or that it has resulted in anatomical 
loss of one arm and one leg so near the shoulder and hip as 
to prevent the use of prosthetic appliances.  The veteran has 
reduced motion of both ankles, feet, and shoulders but does 
not have disability approximating these criteria.  He does 
not have anatomical loss of any extremity.  The findings 
reported at the last VA examination establish clearly that 
the degree of impairment of these joints is not severe enough 
to constitute loss of use as defined in VA regulations.  

The veteran is potentially entitled to SMC at the (n) rate 
for an additional single permanent disability independently 
ratable at 100 percent; the separate 100 percent disability 
must be distinct and involve different anatomical segments 
from the conditions establishing his entitlement at the 
present level, the (m 1/2) rate.  38 C.F.R. § 3.50(f)(4).  
However, the veteran does not have a single disability rated 
100 percent disabling separate and apart from the 
disabilities that support the (m 1/2) rate.  

The veteran is also potentially entitled to receive the 
maximum rate of SMC provided by 38 U.S.C.A. § 1114(o), which 
is payable for conditions entitling to two or more of the 
rates provided in 38 U.S.C.A. § 1114(l) through (n), no 
condition being considered twice.  38 C.F.R. § 3.350(e)(1).  
To receive SMC at the (o) rate, he would have to show 
anatomical loss of both arms so near the shoulder as to 
prevent the use of a prosthetic appliance.  In the upper 
extremities the veteran has a single 100 percent which is 
conceded to have caused loss of use of both hands.  It is 
neither shown nor contended that he has anatomical loss of 
both arms.  He does not have blindness or deafness or 
paraplegia with loss of bladder control, conditions which 
would also entitle him to the (o) rate.  

Alternatively, to receive SMC at the (o) rate on the basis of 
a combination of his current SMC at the (m 1/2) rate plus an 
additional (l) rate based on a need for regular aid and 
attendance, it would be necessary for him to show that the 
need for aid and attendance is based on disabilities other 
than those which entitle him to the (m 1/2) rate.  The 
evidence contains examination findings and other evidence 
pertaining to the veteran's ability to carry out the various 
activities of daily living.  While does receive some degree 
of regular assistance in performing his daily self-care, the 
evidence as to whether his need for assistance is of such 
degree as to meet the regulatory definition of a need for 
regular aid and attendance is somewhat contradictory.  What 
is clear, however, that his impairment derives primarily from 
inability to use his hands, and that that is precisely the 
impairment that is the primary basis for his SMC at the 
(m 1/2) rate.  Even if a current need for regular aid and 
attendance were conceded, such need is clearly not the result 
of service-connected disabilities separate and distinct from 
those entitling him to the (m 1/2) rate.  The veteran is not 
shown to have separate service-connected disabilities of such 
severity as  to justify a separate award of aid and 
attendance benefits or otherwise qualify for SMC at any of 
the rates from (l) through (n).  

In applying the SMC criteria, the Board has accepted as 
correct the schedular ratings assigned for the various 
service-connected disabilities.  The veteran has not disputed 
the individual ratings assigned, and no issues relating to 
such ratings are presently before the Board.  

The Director of the Compensation and Pension service reviewed 
the case in November 1998 on referral from the RO pursuant to 
38 C.F.R. § 3.321(b)(1).  To the extent that the Director 
undertook a review of the individual ratings for service-
connected disabilities, his conclusions as to extraschedular 
entitlement will not be reviewed since appeals of the 
individual ratings are not before the Board.  With respect to 
SMC, the opinion did not purport to suggest that a higher 
rate of SMC is potentially assignable on an extraschedular 
basis.  In point of fact, the regulation vesting 
extraschedular authority in the Director of the Compensation 
and Pension Service is limited to disability ratings based on 
impairment of earning capacity---i.e., ratings assigned under 
the rating schedule.  It does not grant either the Director 
or the Board the authority to award an increased SMC on any 
basis separate and apart from the criteria specified in the 
statute and SMC regulations.  

A preponderance of the evidence of record is against the 
claim for a higher rate of SMC, and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An award of SMC at a higher rate is denied.


		
G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

